113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charleen PURDY;  Vicki Groslin;  Penny Harmon;  Sharon Bell,Plaintiffs-Appellants,v.ALLIED SIGNAL INC., an Arizona corporation dba Allied SignalAerospace, Inc.;  John Does 1-10, Defendant-Appellee.
No. 96-15489.
United States Court of Appeals, Ninth Circuit.
Submitted May 8, 1997.*Decided May 12, 1997.

Before:  PREGERSON, NOONAN, KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Charleen Purdy and others (collectively "Purdy") appeal the district court's summary judgment in favor of Allied Signal, Inc. in Purdy's diversity action, alleging intentional infliction of emotional distress, tortious sexual harassment and invasion of privacy, arising when Purdy may have been observed through small holes in a women's restroom on Allied Signal premises.  Purdy has failed to show that Allied Signal's actions were intentional or reckless and the district court correctly held that actions based on Allied Signal's negligence are within the exclusive domain of Arizona's Workers' Compensation system.


3
The district court's order is AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3